Appeal from an order of *1118the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered October 5, 2007 in an action for negligence and breach of contract. The order, insofar as appealed from, denied in part the motion of defendant-third-party plaintiff for summary judgment and granted the cross motion of third-party defendant for summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present—Hurlbutt, J.P., Smith, Lunn, Green and Gorski, JJ.